DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant’s correspondence received April 30, 2021.  Claims 1, 2, 5, 6, 9, 10, 14, 16, 18, 20-22, 24, 26, and 29-37 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Allowable Subject Matter
Claims 14, 16, and 24 require that the probe comprises either SEQ ID NO 2 or SEQ ID NO 4. SEQ ID NOs 2 and 4 are free of the prior art as discussed in the Office Action mailed June 27, 2019 on page 21.

Declaration Filed under 37 CFR 1.132
The Declaration of Robert Singer under 37 CFR 1.132 filed April 30, 2021 is insufficient to overcome the rejection of claims 1, 2, 5, 6, 9, 10, 18, 21, 22, 29-31, and 33-37 based upon 35 USC 103 as set forth in this Office action for the reasons discussed further below.

Claim Objections
Claim 26 is objected to because of the following informalities:
Claim 26 recites “wherein the one or more secondary labels comprise at least two secondary labels attached to the Cas9 polypeptide via a tag”, which recites “a tag”. However, claim 1 already recites that the “one or more secondary labels to the Cas9 polypeptide” are attached “via the tag”. Accordingly, claim 26 should recite “the tag” to set forth proper antecedent basis when referring to attachment of the one or more secondary labels to the Cas9 polypeptide.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14, 16, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “The method of claim 31, wherein the composition comprises the sequence of SEQ ID NO: 2”. However, claim 31 recites wherein the composition comprises “a purified recombinant Cas9 polypeptide” and “a tag bound to the Cas9 polypeptide”. It is not 
The same rationale is applicable to claims 16, which also depends from claim 31, and claim 24, which depends from claim 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 6, 9, 10, 14, 16, 18, 20-22, 24, 26, and 29-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
MPEP 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure" and "The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117".
	In the instantly rejected claims, the new limitation of "selecting and attaching one or more secondary labels to the Cas9 polypeptide via the tag to create a labeled Cas9 polypeptide” in claim 1 appears to represent new matter. The claim language broadly and reasonably encompasses wherein a single Cas9 polypeptide is bound to a single tag, but wherein multiple secondary labels are bound to the same tag on the Cas9 polypeptide. No specific basis for the attachment of “more” than “one” of “secondary label” to “the tag” that is “bound to the Cas9 polypeptide” was identified in the specification, nor did a review of the specification by the examiner find any basis for the limitation. The specification does have basis for a secondary label that is attached to a tag (see [0082], [0086], and [0111]). However, these disclosures do not support the attachment of multiple secondary labels to the same tag on the same Cas9 polypeptide. Since no basis has been identified, the claims are rejected as incorporating new matter.
	The same rationale is applicable to claim 26 which recites “wherein the one or more secondary labels comprise at least two secondary labels attached to the Cas9 polypeptide via a tag”, claim 20 which recites “wherein the at least two secondary labels comprise a dye having a first emission color, and a dye having a second emission color”, claim 29 which recites “the one .
Response to Arguments
	Applicants state “Support for these amendments can be found throughout the application-as-filed, including paragraphs [0093], [00148], and [00154]” (see remarks on page 9, paragraph 1).
These paragraphs of the specification and the specification as a whole have been considered but no support for the attachment of multiple secondary labels to a Cas9 polypeptide via a tag could be found in the specification.
Applicant’s remarks further state “The claimed invention also allows for use of multiple secondary labels, while still avoiding the need to label the gRNA. See, e.g., Figure 11A” (see remarks on page 11, paragraph 1).
This argument has been fully considered but is not persuasive because Figure 11A does not illustrate multiple secondary labels attached to the same Cas9 polypeptide. Indeed, the HaloTag illustrated in Figure 11A is only illustrated as having the capacity to bind a single secondary label, rather than multiple secondary labels. Figure 11A does illustrate a single dCas9 polypeptide fused to a single tag can attached to any one of a plurality of different secondary labels. Figure 11B illustrates that such labeled dCas9 polypeptides can be multiplexed with other differentially labeled dCas9 polypeptides to achieve multiplexing. Importantly, the very disclosure of “2-color”, “3-color”, and “4-color” in FIG. 11B is simultaneously accompanied by the instruction to use multiple Cas9 polypeptides each singly labeled with a distinct secondary 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 9, 10, 18, 29-31, and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Chen et al. (2013) Cell, 155:1479-1491) in view of Liu (US 2015/0071903, filed August 18, 2014) and Los (Los et al. (2008) ACS Chemical Biology, 3(6):373-382).
Chen teaches a method of customizing a probe for detecting a target nucleic acid sequence by expressing a nuclease-deactivated Cas9 polypeptide (dCas9) (page 1479, column 

Chen does not teach wherein the Cas9 polypeptide was “purified” or combining the labeled Cas9 polypeptide and the gRNA in a composition such that the labeled Cas9 polypeptide to gRNA molar ratio is from 1:1 to 1:20.

However, Liu similarly teaches customizing the Cas9 protein by attachment to any one of a variety of fluorescent proteins ([0116]). Liu teaches a composition comprising Cas9:sgRNA complexes for delivery to target cells ([0230] and [0256]). Liu teaches that the Cas9 comprised an NLS and is fused to a fluorescence-inactivated GFP protein (i.e. recombinant and tagged) ([0256]) and is purified ([0234]). Liu teaches that the gRNA is specific to sites within a genomic EGFP reporter gene (i.e. a target nucleic acid) ([0256]). Liu further teaches optimizing the molar ratio between protein and guide RNA and teaches successfully targeting the Cas9-gRNA complex as shown by disrupted target EGFP expression using Cas9 polypeptide to gRNA molar ratios from 1:1 through 1:20 (see FIG 37A-37C).

Chen teaches that the EGFP was fused to the dCas9, and therefore does not teach wherein the dCas9 comprises a tag or the selection and attachment of a secondary label to the Cas9 polypeptide via the tag.

However, Los teaches that the HaloTag is a protein tag that is designed to covalently bind to synthetic ligands referred to as Halo-Tag ligands (i.e. a secondary label) (abstract). Los teaches that the synthetic ligands comprise a chloroalkane linker attached to a variety of useful molecules such as fluorescent dyes, affinity handles, or solid surfaces (abstract), and therefore teaches customizing a protein label by the selection and attachment of a secondary label. Los teaches that this tagging is useful for cellular imaging such as imaging subcellular protein translocation (abstract). Los teaches wherein the protein of interest is expressed as a fusion protein from a vector encoding the protein of interest and the HaloTag (see page 377, column 1, paragraph 3).

It would have been obvious to one of ordinary skill in the art to have modified the method of Chen by providing the Cas9-gRNA complex in a composition in vitro for delivery to target cells as described by Liu because it would have merely amounted to a simple substitution of one known means of introducing the Cas9-gRNA complex to the target cell for another to yield predictable results. The combined teachings of Chen and Liu illustrate that whether a Cas9-gRNA complex is assembled within a cell following the expression of the Cas9 polypeptide and guide RNA or the Cas9-gRNA complex is first assembled in vitro outside of a cell and then delivered to a cell represent functionally equivalent means for delivering the Cas9 complex to the target cell. Accordingly, one of ordinary skill in the art could have first assembled the Cas9-
It further would have been obvious to one of ordinary skill in the art to have fused the Cas9 protein of Chen to a HaloTag (i.e. a tag), which is then attached to a HaloTag ligand (i.e. secondary label) because it would have merely amounted to a simple substitution of one known means for fluorescent labeling of proteins for another to yield predictable results. Each of the GFP tag as described by Chen and the HaloTag and HaloTag ligand as described by Los were known protein modifications useful for the common purpose of protein detection. Therefore it would have been prima facie obvious to have substituted one means for labeling a Cas9 for another for the common purpose of protein detection. One of ordinary skill in the art would have been motivated to have used the HaloTag and HaloTag ligands as described by Los to label the Cas9 polypeptide of Chen because Los teaches that it is useful for imaging subcellular protein translocation and further that the secondary label is stable (page 379, column 2) and without toxicity (page 375, column 2, paragraph 3).

Regarding claim 18, the obviousness of tagging the Cas9 with a HaloTag (i.e. a self-labeling protein tag) in view of Los is discussed above as applied to claim 1.

Regarding claim 29, Los teaches that the HaloTag ligands comprise a synthetic fluorescent ligand (i.e. a synthetic dye) that is not a fluorescent protein (see abstract).

Regarding claim 30, Chen teaches wherein the gRNA, which is unlabeled, is complexed with the Cas9, which is labeled (see Figure 1A).

Regarding claim 31, the teachings of Chen, Liu, and Los are discussed above as applied to claim 1. To briefly reiterate, the obviousness of modifying the method of Chen for identifying binding between a Cas9-gRNA complex and a target nucleic acid by providing the Cas9-gRNA complex in a composition in vitro for delivery to a cell as described by Liu for the detection of a target nucleic acid is discussed above as applied to claim 1. In addition, the obviousness of using the HaloTag and detection of HaloTag ligand (i.e. secondary label) as described by Los to label the Cas9 polypeptide is discussed above as applied to claim 1.

Regarding claim 2, Chen teaches imaging the sample to determine the location of the target nucleic acid sequence (see Figure 1F).

Regarding claim 6, Chen teaches that the sample includes cells (see Figure 1). In addition, Liu teaches that the delivering of the Cas9-gRNA complex comprises performing lipid mediated transduction ([0256]). The obviousness of delivering the Cas9 complex to cells according to the methods described by Liu are already discussed above as applied to claim 1.

Regarding claims 9 and 10, Chen teaches wherein the sample is a live cell (see Figure 1). In addition, Liu further teaches the delivery of the Cas9-gRNA complexes to live cells ([0257] and FIG. 37).

Regarding claim 33, the teachings of Chen, Liu, and Los are discussed above as applied to claim 1. In addition, Chen teaches that the simultaneous labeling of multiple distinct genomic 
In addition, Los further teaches the use of multiple different secondary labels having distinct emission colors (see Figure 1E) and further teaches that the HaloTag technology allows for multiplexing (see page 380, column 1, paragraph 1).
It would have been obvious to one of ordinary skill in the art to have made two of such compositions wherein the Cas9 protein is attached to a second dye for the advantage of achieving multiplex detection of a first and second target endogenous genomic loci in cells. One of ordinary skill in the art would have been motivated to have done so because Chen teaches using CRISPR for simultaneous and multiplex labeling of many genomic elements. It would have been predictable to have done so because Los teaches that different secondary labels having distinct emission colors are available and further that the technology is useful for multiplex detection, as discussed above.

Regarding claim 34, Liu teaches wherein the Cas9 protein is S. pyogenes Cas9 ([0233]). In addition, Chen teaches the simultaneous labeling of multiple distinct genomic loci in cells (see Figure 3D), wherein each distinct genomic locus is labeled using S. pyogenes Cas9 (i.e. the same species) (see Figure 1). Accordingly, it would have been obvious to one of ordinary skill in the art to have used the same Cas9 polypeptide from the same species for each of the first and second Cas9 polypeptides in view of Chen who teaches simultaneously labeling multiple distinct loci using Cas9 polypeptides from the same species. One would have been motivated to have done so because it would have been more economical to have done so rather than purifying a second Cas9 polypeptide from a second species. Chen’s disclosure indicates that the Cas9 polypeptide is be targeted to a distinct endogenous genomic locus depending on the nucleotide 

Regarding claim 35, Liu teaches wherein the Cas9 protein is Streptococcus pyogenes Cas9 ([0233]).

Regarding claims 36 and 37, Liu teaches wherein the Cas9 polypeptide to gRNA molar ratio is from 1:1 as discussed above as applied to claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (Chen et al. (2013) Cell, 155:1479-1491) in view of Liu (US 2015/0071903, filed August 18, 2014) and Los (Los et al. (2008) ACS Chemical Biology, 3(6):373-382), as applied to claim 1 above, and further in view of Wu (US 2014/0364333, priority to March 12, 2014 and March 15, 2013).
The teachings of Chen, Liu, and Los are discussed above.
Regarding claim 5, Chen, Liu, and Los do not teach wherein the sample is as recited by claim 5.
However, Wu similarly teaches methods for the imaging of live cells by using Cas9 fused to a fluorescent reporter and guide RNA for the in situ hybridization to a target nucleic acid sequence in a live cell ([0011]-[0012]). Wu teaches wherein the method for imaging of live cells by in situ hybridization is performed on cells from cell culture, urine, blood, sputum, and the like ([0081]).
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (Chen et al. (2013) Cell, 155:1479-1491) in view of Liu (US 2015/0071903, filed August 18, 2014) and Los (Los et al. (2008) ACS Chemical Biology, 3(6):373-382), as applied to claim 31 above, and further in view of Chaudhuri (Chaudhuri et al. (2013) Frontiers in Cellular Neuroscience, 7(160):1-8).
The teachings of Chen, Liu, and Los are discussed above.
Regarding claim 21, Chen, Liu, and Los do not explicitly teach the contacting between the probe and a “tissue sample”.
However, Chaudhuri teaches how a number of methods have been described for combined detection of miRNA and proteins in tissue samples and cultured cells (page 2, column 1, paragraph 3). Chaudhuri describes a method for fluorescent in situ hybridization (FISH) of miRNA combined with immunofluorescent labeling in formalin fixed paraffin embedded (FFPE) tissue sections for determining the subcellular localization of the targeted molecules (abstract). Chaudhuri teaches obtaining tissue sections that have been fixed and then introducing into the cells a target-specific labeled probe for hybridization to the targeted miRNA and primary antibodies specific to the targeted intracellular actin or MAP2 proteins (page 4, column 1, 
It would have been obvious to one of ordinary skill in the art to have applied the Cas9 complex to a tissue sample because it would have merely amounted to a simple substitution of one known type of sample for another to yield predictable results. One would have been motivated to have done so for the advantage of determining the subnuclear localization of the targeted genomic DNA in this preferred type of sample. Given that Chaudhuri describe the introduction of not only proteins but also probes for target nucleic acid hybridization into target cells, and further given that there was a substantial amount of guidance in the prior art for the delivery of proteins of interest to target cells as discussed by Chaudhuri, it would have been entirely predictable to have applied known methods in the prior art such as the method illustrated by Chaudhuri to deliver the Cas9 complex to a tissue sample.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (Chen et al. (2013) Cell, 155:1479-1491) in view of Liu (US 2015/0071903, filed August 18, 2014) and Los (Los et al. (2008) ACS Chemical Biology, 3(6):373-382), as applied to claim 31 above, and further in view of Crowther (US 2009/0110733).
The teachings of Chen, Liu, and Los are discussed above.
Regarding claim 22, Chen, Liu, and Los do not teach wherein the method further comprises fixing the sample by contacting the sample with a solution of methanol and acetic acid at a 1:1 ratio; and washing the sample prior to contacting the sample with the composition.
However, Crowther teaches methods for conducting immunohisto and immunocytochemical detection of proteins in cell cultures ([0118]). Crowther teaches wherein 
It would have been obvious to one of ordinary skill in the art to have fixed the cells using a 1:1 ratio of methanol and acetic acid and washing the sample prior to contacting the sample with the detection composition because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results. One would have been motivated to have done so for the advantage of stabilizing the cell structures so that the sample may be detected in a series of detection steps. Since Crowther teaches using such fixation step prior to the detection of target proteins, it would have been entirely predictable that Crowther’s fixation methods would have been useful for the fixation of the cells of Chen.
Response to Arguments
The current prior art rejections set forth above are applicable to the current claims. Applicant’s remarks and the Declaration of Robert Singer under 37 CFR 1.132 filed April 30, 2021 have been fully considered. However, to the extent that Applicant’s remarks and the Declaration of Robert Singer refer to the previous prior art rejections, these arguments and the Declaration are moot because they are not directed to the current rejections of the amended claims. In addition, the Declaration is further insufficient to overcome the current rejections because it lacks any objective evidence. The expert opinion that the claimed invention is not obvious (see paragraph 5) because “numerous, tedious experiments” were required before arriving at the invention (see paragraphs 6-7) or because the claimed invention has certain advantages (see paragraphs 8-12) without supporting objective evidence is not considered sufficient to outweigh the grounds of rejection set forth above. The Declaration does not 

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


June 4, 2021